DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Tanaka et al. (Patent No.: US 5,995,886).  Tanaka teaches a system for the estimation of residual service time of a work vehicle includes an arithmetic and logic unit which is inputted with an engine speed and a speed difference from a controller for an engine, with a signal, which indicates whether or not at least one of several control levers has been operated, from a lever position detector, and also with a residual fuel quantity in a fuel tank from a converting device. The residual fuel quantity is determined at intervals of about 1 hour at the arithmetic and logic unit. Upon an elapse of each short period of time, a quantity of fuel consumed during said short time, said quantity being obtained based on a difference in engine speed, is subtracted from the residual fuel quantity, whereby a calculated residual fuel quantity is obtained. A quantity of fuel consumed from a preceding residual fuel quantity measurement period to a current residual fuel quantity measurement period is divided by the calculated residual fuel quantity to obtain a value. The residual fuel quantity is then divided by this value to compute a residual service time, which is then displayed on a display.
In regards to claim 1, Tanaka taken either individually or in combination with other prior art fails to teach or render obvious an electric construction machine comprising: a power storage device, and wherein the electric construction machine further includes a movement information acquiring device that acquires movement information of the construction machine, the controller is configured to compute and store an amount of consumed power of the motor consumed during a period from departure of the construction machine from charging equipment to arrival at a work site, based on the movement information of the construction machine acquired by the movement information acquiring device, subtract the amount of consumed power from an amount of stored power of the power storage device to compute an amount of power consumable at the work site, compute a period of time for which operation is possible at the work site, based on the amount of power consumable at the work site, and cause the display device to display the period of time for which operation is possible at the work site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663